Citation Nr: 1514857	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection tuberculosis (TB).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for migraines. 

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 

5.  Entitlement to a disability rating greater than 10 percent for residuals status post, right knee arthroscopy and meniscal tear. 

6.  Entitlement to a compensable disability rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to August 1979, from June 1980 to November 1980, from December 1985 to December 1986, and from August 2004 to October 2006.  Of record is a DD-215 which shows that he was awarded the Combat Infantry Badge (CIB).  In October 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Regional Office (RO) in Nashville, Tennessee.  

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for migraine headaches has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for migraine headaches along with the claim for service connection for a left knee disability and claims for higher evaluations for right knee disability and hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2008, service connection for TB was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the April 2008 rating decision is redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for TB; therefore, the evidence is not sufficient to reopen the claim. 

3.  In an unappealed decision dated in April 2009, service connection for headaches was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

4.  Evidence received since the April 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for migraine headaches.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied service connection for TB is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).
 
2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2010, of VA's duty to assist him in substantiating his claims and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Specifically, the February 2010 letter explained the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim of entitlement to service connection for TB was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in Apri 2010, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim decided herein.  In-service and post-service treatment records, and records from the Social Security Administration (SSA), have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted personal statements in support of his claims and has provided testimony at an October 2014 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  While VA did not provide the Veteran with examination and/or did not obtain a medical opinion, with regard to the TB claim, the Board finds that VA had no obligation to do so.  VA need not conduct an examination or obtain a medical opinion with respect to a claim to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to such a claim only if new and material evidence is presented or secured.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.



Law and Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claims for TB and migraine headaches.

In an April 2008 rating decision, the RO essentially denied service connection for TB on the basis that a confirmed clinical diagnosis was not shown in service.  In an April 2009 rating decision, entitlement to service connection for headaches was denied on the basis that there was no evidence to show that the Veteran's currently diagnosed migraine headaches occurred in or were caused by service.  The Veteran did not appeal these adverse determinations, nor did he submit new and material evidence within a year following these decisions.  Additional treatment records were received within one year of the April 2009 rating decision (in March 2010), but while they do refer to a history of migraines, they do not link this to active service.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Both decisions therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

In February 2010, the Veteran filed an informal claim, seeking to reopen both claims.  The current appeal arises from the RO's April 2010 rating decision that found new and material evidence had not been received to reopen these matters.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claims for service connection for TB and migraine headaches.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Tuberculosis may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within three years after termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

I.  Tuberculosis (TB)

The Board finds that new and material evidence has not been submitted since the last final rating decision in April 2008.  At that time service treatment records already documented the Veteran's history of positive PPD (purified protein derivative) test results.  However, a chest X-ray was negative, with no evidence of active disease and it appears that no preventive treatment was implemented.  These records do not show that the Veteran was diagnosed with active pulmonary tuberculosis or any other tubercular disorder, nor was such pathology otherwise clinically indicated.  Likewise post-service records show continued monitoring of the Veteran with no indication in the record, and certainly no etiological opinion, suggesting evidence of active disease.  As noted above, the RO essentially determined that while the evidence corroborated the Veteran's history of an in-service positive PPD test, there was no evidence of an actual diagnosis of TB.

Since the April 2008 rating decision, newly-received evidence VA outpatient treatment records, which show there are no recorded symptoms or complaints attributable to TB in the clinical evidence and chest X-rays were consistently normal.  In other words, the Veteran has not developed any active symptomatology.  Newly-received evidence also consists of the Veteran's continued assertions made at his October 2014 Board hearing.  He testified that he did not have tuberculosis prior to going into the service, but that he tested positive following his deployment to Iraq.  Since then he is required to have regular chest X-rays.  He also acknowledged that no doctor has told him that he currently suffers from any residuals of TB or respiratory problems connected with TB.  

The Board finds that as concerning his VA treatment records, while new, these records are not material in that they are cumulative of prior records, which reflect the Veteran's history of positive PPD which is laboratory finding only and not subject to service connection in the absence of disability.  They do not offer any probative evidence of active disease.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

To the extent that the Veteran has offered testimony in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of assertions that were advanced and addressed by the RO in April 2008, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Rather his assertions in this regard serve only to reinforce a fact that was well known at the time of the April 2008 RO decision, namely that the Veteran has pes planus, a fact which was not in dispute. 

Consequently, none of the newly-received evidence is pertinent to the question of whether the Veteran has TB or any residuals thereof as a result of his military service, (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  Although additional evidence has been associated with the file subsequent to the April 2008 decision, which is new, it is negative for a confirmed diagnosis of TB.  In other words, the Veteran does not have a current disability for which service connection can be awarded.  

Therefore, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for TB.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Migraine Headaches

The evidence of record in April 2009 consisted of service treatment records, which show the Veteran was treated for right ear hearing problems with accompanied headaches which the examiner attributed to allergies.  Post-service treatment records dated show treatment for migraine headaches as early as December 2007.  As noted previously, in denying the Veteran's claim, the RO basically found no evidence that the Veteran's current headaches were related to service. 

Since the April 2009 rating decision, newly-received evidence includes VA outpatient treatment records which continue to show treatment for headaches.  Other newly-received evidence includes the Veteran's testimony from the October 2014 Board hearing.  The Veteran testified that his headaches developed as the result of an IED blast about 25 yards behind him in service and that he has had continuous headaches since service.  He is competent to report an injury that occurred during service since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  The Veteran's personal testimony is also material because it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's headaches.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development. 


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for TB is denied.

New and material evidence having been received, the claim for service connection for migraine headaches is reopened, and to this extent only, the appeal is granted. 


REMAND

In light of the Board's finding that the previously denied claim for service connection for migraine headaches is reopened, the underlying issue must be considered on a de novo basis.  He is also seeking service connection for a left knee disability on a secondary basis based on his belief that it was caused, or made worse, by his service-connected right knee disability.  See VA Form 21-4138, received in February 2010.  The Board finds that the evidence currently of record is insufficient to decide either claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.

The Veteran claims service connection for migraine headaches and has stated that he first experienced symptoms during service following an IED blast.  His DD Form 214 shows that he was awarded the CIB.  Thus, his participation in combat activities during active service is conceded and an IED blast would be consistent with the circumstances, conditions, or hardships of his service under the tenets of 38 U.S.C.A. § 1154(b) (West 2014).  The Veteran has credibly provided testimony that he has had ongoing headaches since service.

Service records establish that he was treated for occasional headaches attributable to sinusitis during service.  Post service treatment records show a continued treatment for migraine headaches beginning in 2007.  See VA Examination Report dated in March 2007.  Unfortunately the examiner did not offer an opinion concerning its etiology, and, in particular, whether it had its onset in service. Therefore, a remand is required in this case so that an adequate opinion can be obtained as to whether the Veteran's current migraine headaches are related to his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").

With regard to his left knee claim, in April 2010, the VA examiner concluded that the Veteran's left knee disability is less likely than not proximately due to or the result of his service-connected right knee disability.  However, he failed to address whether there is any additional disability resulting from aggravation of any left knee disability by the service-connected right knee.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).

Finally, the Veteran contends that his service-connected connected right knee and hearing loss disabilities are more disabling than their current evaluations reflect.  It appears that he has not been afforded pertinent VA examinations since 2010, and the symptoms he testified to at his 2015 hearing indicate a worsening of these disabilities. 

As there may have been significant changes in the service-connected right knee and hearing loss disabilities since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  Then, schedule the Veteran for VA examination.  The VBMS electronic file must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner(s) should review such results prior to completing the report(s). 

Based on a physical examination, personal interview, and comprehensive review of the claims file, the appropriate examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed migraine headaches had their clinical onset or are otherwise related to the Veteran's military service.  [Note: The Veteran's in-service proximity to an IED blast is conceded].  If the migraine headaches cannot be regarded as having had their onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner is asked to discuss whether any currently diagnosed migraine headaches are medically consistent with Veteran's description of the claimed in-service IED blast.  (The examiner should remain mindful of the fact that the Veteran is competent to say he sustained an injury in an accident during service, even if it is not actually documented in his service treatment records).  

In the alternative, the examiner should also address the Veteran's documented in-service headaches as the possible onset of, or precursor to a chronic disorder and discuss the likelihood that his current migraine headaches would have resulted from them.  The examiner is asked to carefully consider the objective medical findings in the service treatment records.  He/She is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of headaches since service must be considered in formulating the requested opinion.  The examiner should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning his headaches problems since service.

3.  Then, schedule the Veteran for a VA orthopedic examination of his left knee and service-connected right disabilities.  The VBMS file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify all left knee disabilities and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that any diagnosed left knee disability is directly related to service or, if not, whether it is caused or aggravated by any other disability from which he currently suffers including service-connected right knee disability.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected left knee disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the service-connected right knee disability, the examiner should conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during any flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

He/She should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should also the provide opinions as to the effect the service-connected right knee has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether this disability causes marked interference with the Veteran's employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.

4.  Then, schedule the Veteran for appropriate for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the audiologist, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the audiologist should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The audiologist should set forth all examination findings, together with the rationale for the comments and opinions expressed. 

The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/She should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The reported numeric values and speech recognition scores must be in conformity with the requirements of 38 C.F.R. § 4.85. 

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which is not adequately captured by the rating schedule.  

5.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


